Citation Nr: 1735427	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  06-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for left shoulder strain with impingement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the case currently lies with the RO in Muskogee, Oklahoma.

In February 2015, the Veteran filed a claim for an increased rating for her left shoulder impingement.  She also sought service connection for arthritis in the shoulder.  

An October 2005 rating decision increased the disability rating for left shoulder impingement from noncompensable to a 20 percent rating effective February 17, 2005.  Subsequently, in a January 2006 rating decision, the RO denied service connection for arthritis of the left shoulder.  In February 2006, the Veteran filed a notice of disagreement as to the issue of arthritis of the left shoulder.  

The Board remanded the issue of service connection for a left shoulder disorder, claimed as arthritis, in October 2008, July 2010, and February 2013.  

The Veteran presented testimony at Board hearings in July 2008 and November 2012.  Transcripts of those hearings are associated with the record.  In July 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over her hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Later that month, the Veteran responded that she did not want another hearing.  As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matter on appeal.

In September 2016, the RO issued a Supplemental Statement of the Case that recharacterized the Veteran's left shoulder disability as "left shoulder strain with impingement, claimed as arthritis," and continued the 20 percent rating for this disability.  Accordingly, the issue of entitlement to service connection for a left shoulder disorder claimed as arthritis is considered to have been granted, while it was also part and parcel of the claim for an increased rating for the left shoulder disability on appeal.


FINDING OF FACT

The Veteran's left shoulder impingement has been manifested by limitation of motion no worse than flexion to 115 degrees, along with pain and stiffness on movement and limited ability to lift or perform overhead activities.  The evidence shows that the Veteran's range of motion in her left shoulder has been functionally limited no worse than to her shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating of in excess of 20 percent for left shoulder impingement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's February 2013 remand, the Veteran's Social Security records and private medical records dated from October 1997 to June 2015 have been obtained and associated with the claims file.  The Veteran was provided a VA examination in October 2016 to ascertain the current nature and severity of her left shoulder impingement.  This VA examination was adequate to decide the claim on appeal because the report provided sufficient detail to determine the current severity of the Veteran's left shoulder disability.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of her disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

The Board acknowledges that the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The October 2016 VA shoulder examination did not demonstrate range of motion testing for the left shoulder in passive motion or weight-bearing situations.  However basic common sense would lend itself to the view that the shoulders, unlike the knees, are generally not a weight-bearing joint.  In addition, there is no logical indication why passive range of motion of the left shoulder would change the outcome here.  Furthermore, the shoulder issue on appeal has been pending since 2006, so for over 10 years.  An immediate Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor her representative has requested a new VA shoulder examination based on the holding of Correia.  So even though the VA shoulder examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102 (2016).

Under these circumstances, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's service-connected left shoulder impingement is currently assigned a 20 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 sets forth the criteria for rating limitation of motion of the arm.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent rating.  As the Veteran is right-hand dominant, ratings for the minor extremity apply.  Specifically, limitation of motion at shoulder level or to midway between side and shoulder level in the minor extremity warrants a 20 percent rating.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A veteran is only entitled to a single disability rating under Diagnostic Code 5201 as that diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

VA regulations indicate that handedness will be determined by the evidence of record.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-hand-dominant.  Therefore, her left shoulder is on the minor, nondominant-side.

The record reflects that during a May 2005 VA examination, the Veteran reported left shoulder pain.  She denied any weakness, but experienced stiffness and swelling.  She denied any heat, redness, instability, locking, fatigability, and lack of endurance.  Weekly flare-ups occurred when excessive movement.  She denied the use of crutches, brace, cane, or corrective shoes.  There was no history of surgery or injury.  There was no dislocation or recurrent subluxation.  The Veteran stated that she could not really pick up things like she used to.  On physical examination, there was no joint swelling or effusion.  Range of motion of the left shoulder consisted of forward elevation to 90 degrees, with stiffness.  The Veteran was able to continue to 180 degrees but complained of pain in the acromioclavicular (AC) joint area and stiffness at this area.  She performed extension to 30 degrees and abduction to 90 degrees.  She complained of stiffness of the AC joint area and was able to continue to 180 degrees.  After repetitive motion, she continued to complain of the same pain at 90 to 180 degrees.  She was able to perform the full range of motion slow with movement.  Internal and external rotation was to 90 degrees with complaint of pain over the axillary area and acromioclavicular joint area.  Strength testing was noted to be 5/5.  Sensation was intact to touch and vibratory stimuli, and painful stimuli of the left extremity.  During peripheral nerve evaluation, the Veteran reported left shoulder pain with flare-ups causing additional limitations of weakness.  The diagnoses were left shoulder impingement with continued flare-ups, pain, stiffness, and limited activity and motion; and degenerative changes of the supraspinatus ligament of the left shoulder.

During a December 2005 VA joint examination, the Veteran reported left shoulder pain in the anterior region underneath the AC joint, as well as in the trapezius.  She had pain with overhead activities and sometimes radiating down her upper arm.  She had stiffness and weakness at the end of the day particularly in her shoulder.  There was no joint swelling or redness.  Her shoulder was easily fatigued particularly with overhead activity and she had significant lack of endurance in that regard.  Shoulders were made worse with overhead activities.  On physical examination, the Veteran was able to elevate her left arm actively to 140 degrees and passively to 170 degrees.  She could internally rotate to L3 or 4, which roughly corresponded to her waistline, and externally rotate actively and passively to 70 degrees and 70 degrees with her elbow at her side.  Rotator cuff strength was 5/5 with external rotation, and subscapularis strength was 5/5 with internal rotation.  Left shoulder radiograph did not reveal any osteoarthritic changes of the glenohumeral joint.  There was mild spurring of the acromion with mild degenerative change of the AC joint.  There was no notable superior migration of the humeral head.  The impression was no appreciable osteoarthritis in the left shoulder.  The examiner stated the left shoulder symptoms were secondary to impingement syndrome.  There was no decreased impairment of joint function following repetitive motion on her left shoulder joint.

VA treatment records reflect fatigue and daily joint pain, including in the shoulder.  In a September 2008 VA rheumatology consultation report, there was bicipital tenderness on the left shoulder and the Veteran was able to flex and adduct the shoulder 160 degrees with some pain.

The Veteran most recently underwent a VA examination in October 2016.  The diagnosis was left shoulder impingement syndrome.  The Veteran reported left shoulder pain with flare-ups.  As to any functional impairment, the Veteran stated she could not do a lot of lifting or overhead activities and she had to be careful how she turned.  Range of motion consisted of flexion to 115 degrees, abduction to 110 degrees, external rotation to 70 degrees and internal rotation to 90 degrees.  Pain was noted on abduction.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner stated that pain, weakness, fatigability or incoordination "may" significantly limit functional ability during flare-ups with repeated use over a period of time.  However, the examiner was unable to express any such additional limitation in terms of degrees of additional range of motion loss; the examiner stated that such an opinion is not feasible since the Veteran was not currently experiencing a flare-up and had not repeatedly used the joint beyond performing DeLuca criteria repetitions for this examination.  Muscle strength testing showed 5/5 with forward flexion and abduction, and there was no muscle atrophy.  There was no left shoulder ankylosis.  No rotator cuff condition, shoulder instability, dislocation or labral pathology was suspected.  No clavicle, scapula, AC joint or sternoclavicular joint condition was suspected.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  Regarding functional impairment associated with the Veteran's service connected shoulder condition, the examiner found that the Veteran could do sedentary work although she was to avoid lifting more than 15 pounds.

In light of the foregoing evidence, even when considering the Veteran's complaints of pain, stiffness, fatigue, and weakness, and other functional loss factors in the left shoulder discussed above, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating 25 degrees from the side for flexion or abduction for the left shoulder.  Her left arm motion was not limited to 25 degrees to the side in flexion or abduction, as required for a higher 30 percent rating under Diagnostic Code 5201.  See Plate I; 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the left shoulder.

In addition, the evidence of record reveals no evidence of impairment of the humerus or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional ratings under Diagnostic Codes 5202 and 5200 is not warranted.  In this regard, the October 2016 VA examination report is evidence of record clearly against potential application of Diagnostic Code 5202 for impairment of the humerus as it documents no dislocation of subluxation of the shoulders and no conditions or impairments of the humerus such as flail shoulder, nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus).  The October 2016 VA examination report is also evidence of record clearly against potential application of Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation. 

Consequently, the Board concludes that a 20 percent rating under Diagnostic Code 5201 most appropriately reflects the Veteran's service-connected left shoulder impingement.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claim for a higher rating, there is no doubt to be resolved, and a rating greater than 20 percent for the Veteran's left shoulder impingement is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent for left shoulder impingement is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


